DISSENTING OPINION.
Cooper, J.
I dissent from the majority opinion because I believe we should reverse this cause, remand and instruct the trial court to sustain the Appellant’s motion for a new trial.
I agree and believe the majority opinion correctly states the law applicable in this statement of the opinion:
*362“Appellees’ Exhibit ‘L’ was the complaint for divorce of the appellant’s former wife filed by her in 1937, charging as grounds, among others, that appellant was a habitual drunkard. This exhibit was admitted into evidence during the cross-examination of appellant and over his objection.
“Appellant objected at the trial, and urges here, that such exhibit was hearsay, and, therefore, inadmissible. We agree with appellant that this exhibit, being a complaint for divorce against the appellant by his former wife who is not a party to this suit, is hearsay and it was error to admit it into evidence.
‘It appears to us that this complaint without question is hearsay and the allegations and statements therein are not those of any party to this cause of action. It seems very obvious to us the exhibits were not admissible in evidence.’ Hinds v. McNair (1955) 235 Ind. 34, 59, 129 N. E. 2d, 553.
“Appellant asserts that this evidence was harmful and prejudicial. Although appellant cites authority to the effect that illegal evidence is presumed to have influenced the results, and that where evidence improperly admitted the presumption is that is misleads the trier of facts, he fails to point out to this court in which way such evidence was prejudicial in this cause. He makes no application of the law to the facts of this cause. This is a burden he must sustain.”
I cannot agree with the statements I have underlined. In my opinion, the Appellant’s “Argument” section of his brief amply points out the way that the hearsay evidence was prejudicial and when such evidence is erroneously admitted, the error is reversable since the damage is irreparable and the Appellant in my opinion fully complied with Rule 2-17 of the Rules of the Supreme Court.
The Appellant points out in his argument portion of his brief in substance, that it is axiomatic that evidence of habitual drunkenness is prejudicial; and in a jury case when evidence is admitted over objection, the court thereby places a stamp of approval on such evidence, and if, as the Appellant here contends, such evidence is incompetent, then *363improper evidence has been put before the jury for its consideration.
In this case, the admission into evidence over the Appellant’s objection of the Appellees’ Exhibit “L” was error because it presented to the jury improper hearsay evidence of a material fact for its consideration. The fact that the verdict of the jury was against the Appellant indicates how such evidence was prejudicial to him. Nor was the jury in this cause instructed to disregard the said exhibit “L.”
The leading case on the foregoing points in Indiana is the case of The Ohio & Mississippi Railways Company v. Stein (1892) 133 Ind. 243, 19 L.R.A. 733, wherein our Supreme Court said:
“The rule is well settled that, where evidence of an influential character is erroneously allowed to go to the jury, it will be presumed to have prejudiced the objecting party, and unless this presumption is rebutted, the judgment must be reversed.”
See also the cases of Indianapolis Railways Inc. v. Waters (1937) 213 Ind. 527, 528; Fort Wayne & Wabash Valley Traction Company v. Crosbie (1907) 169 Ind. 281, 290; Guenther v. Jackson (1919) 73 Ind. App. 162, 166.
By reason of the foregoing I would reverse.
Note. — Reported in 228 N.E. 2d 58.